259 F.2d 272
GILLEN & BONEY, a corporation, et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15778.
United States Court of Appeals Eighth Circuit.
Sept. 13, 1958.

On petition to review decision of the Tax Court of the United States.
Roger V. Dickeson, for petitioners.
Charles K. Rice, Asst. Atty. Gen., and Nelson P. Rose, Chief Counsel, Internal Revenue Service, Washington, D.C., for respondent.
PER CURIAM.


1
Petition to review decision of the Tax Court of the United States, 27 T.C. 242, dismissed without taxation of costs in favor of either of parties in this Court, on motion of petitioner and respondent not objecting.